Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 20, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146289(87)                                                                                              Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices
  RAMA MADUGULA,
          Plaintiff/Counter-Defendant-
          Appellee,
                                                                   SC: 146289
  v                                                                COA: 298425
                                                                   Washtenaw CC: 08-000537-CK
  BENJAMIN A. TAUB,
           Defendant/Counter-Plaintiff-
           Appellant,
  and

  DATASPACE, INC., and ANDREW
  FLOWER,
             Defendants.
  _____________________________________/

         On order of the Chief Justice, the motion of amicus curiae Business Law Section
  of the State Bar of Michigan to extend the time for filing its amicus curiae brief is
  GRANTED. The amicus brief will be accepted for filing if filed on or before December
  3, 2013.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               November 20, 2013
                                                                              Clerk